DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated February 1, 2021 was submitted on May 27, 2021.  Claim 1 was amended.  Claims 1-10 are currently pending.
The filing of the terminal disclaimer over U.S. Patent No. 10,684,655 has overcome the double patenting rejection over this patent (¶¶ 19-20 of the Office Action).  This rejection has therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-4 and 7-9 (¶¶ 7-17 of the Office Action) have been fully considered but they are not persuasive and the prior art rejections of these claims have been maintained as detailed below.  The new limitations added to claim 1 have also been addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Application Publication No. 2016/0066412 A1) in view of Wright et al. (U.S. Patent Application Publication No. 2013/0083506 A1) and Busman et al. (U.S. Patent Application Publication No. 2013/0034713 A1).
Regarding claim 1, Choi discloses a glass protective film configured for covering an exterior display area of a portable device (FIG. 2B, glass #50), the exterior display having a contour including a flat display area and a curved display area (FIG. 2B, panel module #40), the glass protective film comprising: a glass film member having an outer edge and a contour including a flat area portion corresponding to the flat display area of the exterior display and a curved area portion comprised of a curved surface extended from an edge of the flat area portion and corresponding to the curved display area of the exterior display (FIG. 2B, glass #50), wherein the contour of the glass film member deviates from the contour of the exterior display to create a varying gap between the two (FIG. 9, [0120]-[0121] of Choi, curved surface part #155 of glass #50 may have different contour); a second adhesive layer, wherein the second adhesive layer adheres the entire area of the glass film member to the exterior display area of the portable device (FIG. 2B of Choi, adhesive layer #51).
Choi does not specifically disclose that the glass film member comprises: a glass layer including the flat area portion and the curved area portion; a base layer including a polymer film covering the entire area of the lower surface of the glass layer; and a first adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to each other.  Wright, however, discloses a multi-layer transparent structure wherein the layers include an outer glass layer and one or more polymer layers bonded thereto (Abstract of Wright).  The polymer layers in Wright cover the entire surface of the glass layer ([0032] of Wright).  The multi-layer transparent structure can be used as a glass cover for displays of handheld electronic devices such as mobile phones ([0023] of Wright).  According to Wright, the multi-layer transparent structures are thin, strong and resilient and are therefore well suited for use in consumer products such as portable electronic devices ([0003] of Wright).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the multi-layer transparent structure of Wright as the protective transparent sheet in the article of Choi in order to provide the electronic device with a thin, strong and resilient protective sheet as taught by Wright ([0003] of Wright).
Choi also does not specifically disclose that the adhesive composition has a viscosity in the range of from 1 to 500 cps and comprises a UV polymerizable oligomer, photopolymerization initiator and a diluent, so as to spread by weight of the glass film member and be cured between an entire area of the glass film member and the exterior display area of the portable device and wherein the resulting second adhesive layer adheres the entire area of the glass film member to the exterior display area of the portable device by fluidly filing the varying gap and wherein the diluent includes one or more selected from the group consisting of a styrene monomer, a methylmethacrylate monomer, an ethylmethacrylate monomer, an n-butylmethacrylate monomer, an iso-butylmethacrylate monomer, a t-butylmethacrylate monomer, a vinylchloride monomer, a vinylacetate monomer, an acrvlonitrile monomer, a 2-ethylhexylmethacrvlate monomer, a laurvlmethacrvlate monomer, a methylacrylate monomer, an ethylacrylate monomer, an n-butylacrylate monomer, an iso-butylacrylate monomer, a 2-ethylhexylacrvlate monomer, an ethylene monomer, and an octadecylmethacrylate monomer; or one or more selected from the group consisting of acrylic acid, methacrylic acid, 2-hydroxyethylmethacrylate, 2- hydroxypropylmethacrvlate, dimethylaminoethylmethacrylate, t- butylaminoethylmethacrylate, diethylaminoethylmethacrylate, glycidylmethacrylate, 2- hydroxyethylacrylate, 2-hydroxypropylacrylate, itaconic acid, maleicacid, acrylamide, and N-methylolacrylamide.  Busman, however, discloses an optically clear adhesive for bonding a display panel and a transparent substrate wherein the adhesive comprises a UV polymerizable oligomer, photopolymerization initiator and a diluent ([0071] of Busman, compositions include ethylenically unsaturated compound such as an oligomer; [0080] of Busman, compositions comprise a reactive diluent; [0111] of Busman, compositions include a photoinitiator).  Adhesives having a viscosity of 200-500 cps are disclosed ([0056] of Busman).  According to Busman, the reactive diluent can be 2-ethylhexyl acrylate ([0083] of Busman).  Also according to Busman, the reactive diluent can be a monofunctional (meth)acrylate monomer having pendant alkyl groups of from 4 to 20 carbon atoms ([0083] of Busman).  Busman therefore also suggests the use of t-butyl methacrylate, n-butyl (meth)acrylate, iso-butyl (meth)acrylate, 2-ethylhexyl methacrylate, lauryl methacrylate and octadecyl methacrylate, which are monofunctional (meth)acrylate monomers having pendant alkyl groups of from 4 to 20 carbon atoms.  Claim 1 only requires one of the recited diluents.  Busman also discloses that the cured adhesive layer formed by an adhesive composition applied as a fluid to the exterior display then spread by capillary action (i.e., wetting) facilitated by the gap between an entire area of the glass film member and the exterior display area of the portable device (FIG. 6, [0047] of Busman).  Accordingly, the adhesive of Busman would be able to spread by weight of the glass film member and be cured between an entire area of the glass film member and the exterior display area of the portable device.  According to Busman, the optical bonding layer provides superior adhesion and stress absorption ([0029] of Busman).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the adhesive of Busman to bond the multi-layer transparent structure of the modified article to the display in order to provide an optical bonding layer having superior adhesion and stress absorption as taught by Busman ([0029] of Busman).
Regarding claim 2, Busman discloses that the UV polymerizable oligomer includes one or more selected from the group consisting of a modified acrylic-based oligomer, a polyester-based oligomer, an epoxy-based oligomer, an urethane-based oligomer, a polyether-based oligomer, a polyacrylic-based oligomer, and a silicon acrylate-based oligomer, and the photopolymerization initiator includes one or more selected from the group consisting of a benzoin ether-based compound, amines compounds, an a-hydroxy ketone- based compound, a phenyl glyoxylate-based compound, and an acyl phosphineoxide-based compound ([0072] of Busman, acrylate or methacrylate oligomer; claim only requires one of the recited oligomer types)
Regarding claim 3, Busman discloses that the adhesive composition further includes a diluent, and the diluent includes one or more selected from the group consisting of a styrene monomer, a methylmethacrylate monomer, an ethylmethacrylate monomer, an n- butylmethacrylate monomer, an iso-butylmethacrylate monomer, a t-butylmethacrylate monomer, a vinylchloride monomer, a vinylacetate monomer, an acrylonitrile monomer, a 2- ethylhexylmethacrylate monomer, a laurylmethacrylate monomer, a methylacrylate monomer, an ethvlacrylate monomer, an n-butylacrylate monomer, an iso-butylacrylate monomer, a 2-ethylhexylacrylate monomer, an ethylene monomer, and an octadecylmethacrylate monomer; or one or more selected from the group consisting of acrylic acid, methacrylic acid, 2-hydroxyethylmethacry late, 2-hydroxypropylmethacrylate, dimethylaminoethylmethacrylate, t-butylaminoethylmethacrylate, diethylaminoethylmethacrylate, glycidylmethacrylate, 2-hydroxyethylacrylate, 2- hydroxypropylacrylate, itaconic acid, maleicacid, acrylamide, and N-methylolacry lamide ([0083] of Busman, adhesive may include 2-ethylhexyl methacrylate monomer as a diluent; claim only requires one of the recited diluent types).
Regarding claim 4, Busman does not specifically disclose that in the adhesive composition, the content of the UV polymerizable oligomer is 50 to 80 wt %, the content of the diluent is 14 to 43 wt %, and the content of the photopolymerization initiator is 0.5 to 5 wt %.  Busman, however, discloses that the adhesive composition may comprise from 20-60 wt. % of the UV curable oligomer ([0078], 5-30 wt. % of the diluent ([0084] of Busman) and 0.1 to 5 wt. % of the photoinitiator ([0111] of Busman).  Busman therefore clearly teaches a composition having ranges of the recited components that overlap with those recited in claim 4 which would render the claimed article obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, Choi discloses that the glass film member includes the flat area portion and the curved area portion and includes a glass layer adhered to the display area of the portable display by the adhesive layer (FIG. 2B of Choi).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Wright and Busman as applied to claim 1 above and further in view of Katare et al. (U.S. Patent Application Publication No. 2014/0377511 A1).
Regarding claim 7, Choi does not specifically disclose a water-repellent/oil- repellent pattern which is formed along the edge of the base layer and is comprised of a polymer material having both water repellency and oil repellency.  Katare, however, discloses a polymer sealant applied to the edges of multi-layer film articles (Abstract of Katare).  According to Katare, the multi-layer substrate may be used as a cover layer for an electronic and display devices such as cell phones and PDAs ([0131], [0133] of Katare).  Also according to Katare, the sealant prevents moisture penetration and edge delamination of the multi-layer article ([0018], [0019], [0022] of Katare).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a polymer edge sealant along the edge of the modified article in order to prevent moisture penetration and edge delamination of the multi-layer article formed by the first and second substrates as taught by Katare ([0018], [0019], [0022] of Katare).  The edge sealant of Katare is applied along the edges of the article and is therefore applied a pattern (i.e., an arrangement of lines or shapes).
Regarding claim 8, Katare discloses that the water-repellent/oil-repellent pattern comprises one or more materials selected from the group consisting of polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), fluorinated ethylene propylene (FEP), ethylene+tetrafluoroethylene (ETFE), an ethylene tetrafluoroethylene copolymer (ETEE), trichlorotrifluoroethylene (PCTFE), ethylene-chlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), polyimide (PI), polyether etherketone (PEEK), polyphenylene sulfide (PPS), polyamide (PA), polyacetal (POM), polyamide imide (PAI), polyether sulfone (PES), polyether imide (PEI), polycarbonate (PC), and polyphenylene ether (PPE) ([0062] of Katare, sealant composition can be a copolymer of tetrafluoroethylene and vinylidene fluoride; claim only requires one of the recited materials).
Allowable Subject Matter
Claims 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 5 depends from claim 1 and claim 10 depends from claim 9.  As set forth above, Choi in view of Wright and Busman suggest an article as recited in claims 1 and 9.  None of the cited references, however, teach or reasonably suggest an article as recited in claim 5 wherein an adhesive enhancing pattern having protrusions and grooves positioned therebetween is formed on the lower surface of the base layer as recited in claim 5 or on the lower surface of the glass layer as recited in claim 10.  Claim 6 depends from claim 5 and is therefore also directed to allowable subject matter for the reasons set forth above with respect to claim 5.
Response to Arguments
The applicant asserts that none of the cited references teaches a diluent as recited in claim 1, including a 2-ethylhexyl acrylate (¶ spanning pp. 8-9 of the amendment).  Busman, however, specifically discloses adhesive compositions comprising 2-ethylhexyl acrylate as a diluent ([0083] of Busman).  Busman also suggests the use of t-butyl methacrylate, n-butyl (meth)acrylate, iso-butyl (meth)acrylate and octadecyl methacrylate which are also recited in claim 1 (see rejection of claim 1 above).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746